Citation Nr: 1705422	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's sleep apnea had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Background and Analysis

The Veteran claims entitlement to service connection for sleep apnea.  He contends that his sleep apnea originated during service, or alternatively, that it was caused or aggravated by his service-connected type II diabetes mellitus.

The record shows the Veteran was diagnosed with obstructive sleep apnea following sleep studies in July 2002 and September 2002.  Since that time, he has been using a continuous positive airway pressure (CPAP) machine to treat the condition.

In an August 2010 statement, the Veteran's wife stated she had been married to the Veteran for 54 years, and that during their entire marriage, the Veteran snored constantly and had restless sleep on a nightly basis.  She stated that when a sleep study was recommended in 2002, it was the first time she or the Veteran had heard of sleep apnea.

A VA medical opinion was obtained in April 2014.  After reviewing the Veteran's claims file, the examiner determined it was less likely than not that the Veteran's sleep apnea was related to his type II diabetes mellitus.  In this regard, the examiner simply stated that diabetes was not a known or recognized primary or secondary cause of obstructive sleep apnea, and was not known to aggravate obstructive sleep apnea.  The examiner provided no opinion as to whether the Veteran's sleep apnea had its onset during service.

At the Veteran's December 2016 hearing, he and his wife again stated that the Veteran snored and had restless sleep beginning in service, and that they had not heard of sleep apnea until the Veteran underwent a sleeping test in 2002.  

Upon a review of the foregoing, and having resolved all reasonable doubt in favor of the Veteran, the Board has concluded that granting of service connection for sleep apnea is warranted.  In this regard, the Board notes the Veteran and his wife are competent to attest to recurrent and persistent sleep apnea symptoms, both during and after service, which are capable of lay observation.  Moreover, their statements are internally consistent, uncontroverted by other evidence of record, and therefore, in the Board's opinion, credible.  Moreover, the Board notes the Veteran's post-service diagnosis of sleep apnea was based on symptoms which the Veteran reported had been ongoing for years.  In sum, the Board has found a preponderance of the evidence shows the Veteran's sleep apnea symptoms were present in service and have continued to the present day.  As such, granting of service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


